DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The objection to the drawings is hereby withdrawn as applicant has either cancelled or withdrawn the claims involved.
Claim Objections
	The objection to claim 6 is hereby withdrawn in view of the amendment to the claim.
Claim Rejections - 35 USC § 112
	The rejection to claim 8 is hereby withdrawn in view of the cancellation of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pat No 6,758,413 B1).
Re claim 1, Chen shows an adapter (Fig. 5, 2/3) that extends along a longitudinal axis (central axis) and having proximal (at 42) and distal (at 21) ends and used in conjunction with a liquid spray nozzle (41) having a spray outlet (412) from which a variety of different spray patterns can be selectively actuated by rotation of the spray nozzle, the nozzle adapter comprising:
a. a bell-shaped region (21) positioned in radially surrounding relation to the liquid spray nozzle (41), wherein the bell-shaped region includes an inner bell surface and an outer bell surface and tapers outwardly from a proximal position towards a distal position and terminates in a drip edge (edge of 21) that is a first radial distance from the longitudinal axis (central axis) and a first axial distance from the proximal end (at 42); and
b. a touch point region (3) positioned adjacent the proximal end (at 42) and being manually rotatable to selectively adjust the spray pattern (col. 2, lines 41-45), the touch point region (3) being a second radial distance from the longitudinal axis (central axis) that is greater than the first radial distance (3 is further from the axis than 21).
Re claim 2, Chen shows an intermediate region (Fig. 5, 2) extending between the bell-shaped region (21) and the touch point region (3) and being a third radial distance from the longitudinal axis that is less than the second radial distance, the intermediate region comprising a plurality of vent openings (23) formed therethrough in circumferentially spaced relation to each other.
Re claim 5, Chen shows the vent openings (Fig. 3, 23) are elongated in shape.
Re claim 6, Chen shows the touch point region (Fig. 3, 3) includes a knurled surface (two knurled sections shown in the figure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat No 6,758,413 B1).
Re claim 3, Chen shows a first drip ring (see annotated figure) positioned between the intermediate region (2) and the touch point region (3) and being of fourth radial distance from the longitudinal axis that is greater than the first radial distance and less than the second radial distance.
However, in the alternative, Chen discloses the claimed invention with the exception of specific dimensions for the first drip ring.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a fourth radial distance away from the longitudinal axis that is greater than the first radial distance and less than the second radial distance for the first drip ring since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality appears to be present for the claimed limitation.

    PNG
    media_image1.png
    549
    708
    media_image1.png
    Greyscale

Re claim 4, Chen shows a dam feature (see annotated figure) formed within the adapter and entirely proximal relative to the vent openings (23).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat No 6,758,413 B1) in view of Malcolm (US Pat No 4, 971,256).
Re claim 7, Chen discloses all aspects of the claimed invention but does not teach the touch point region is color coded.
However, Malcolm teaches color coding (col. 31, lines 60-67).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the touch point region in Chen have color coding as taught by Malcolm to assist the user in setting a desired output (Malcolm – col. 31, lines 60-62).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that “Chen’s cylindrical outer surface certainly cannot be interpreted as being bell shaped,” applicant has provided no actual basis for this conclusory statement. While applicant’s specification does stipulate the region to be “bell-shaped” there is no actual specific definition for what this requires rendered in applicant’s disclosure, as such “bell-shaped” given its broadest reasonable interpretation can and does encompass a variety of shapes including cylindrical. More to the point, there are cylindrical shaped bells, thus the idea that “bell-shaped” cannot encompass cylindrical would seem far too restrictive to impart on the claim language without a special definition of some kind. It should be further noted that the outer surface of Chen in question does taper outwardly prior to the straight cylindrical section. Thus, the bell-shaped region of Chen at 21 in figure 5 includes an inner bell surface and an outer bell surface and at least the inner surface tapers outwardly as required by claim 1.
Regarding applicant’s argument of dependent claim 4, in light of the amendment made to the claim language a new “dam feature” was chosen in Chen as demonstrated in the annotated figure above. Furthermore, applicant’s argument that “there is nothing in the specification to decipher what the structure is that the examiner identifies as a dam feature” it should be made clear that the structure chosen by the examiner need be nothing more than something that can act as a “dam,” as in something that is capable of stopping a fluid from flowing were the fluid to be pushed toward it. The claim language does not specify any further requirements or details beyond “a dam feature” to impart either further structure or even context for how the claimed dam feature is to function. 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752